PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Skupin et al.
Application No. 14/634,493
Filed: 27 Feb 2015
For: KNOWLEDGE REFERENCE SYSTEM AND METHOD

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 29, 2022 and supplemental filed on July 21, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed October 8, 2021.  The issue fee was timely paid on January 3, 2022.   Accordingly, the application became abandoned on January 4, 2022.  A Notice of Abandonment was mailed on January 7, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a submission of executed Substitute Statements in lieu of an Oath or Declaration for Inventor IIknur Icke, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Paralegal SpecialistSelena Hamilton at (571) 272-8825.



/LIANA S WALSH/Lead Paralegal Specialist, OPET